Case 1:19-cv-01647-MJR Document 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JACQUELYN C. O/B/O
C.J.N.,

Plaintiff,
-V-
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Filed 02/11/21 Page 1 of 19

g STATES = ae TRI Ire
<P IL Co»

VAS
SY

 

19-CV-1647-MJR
DECISION AND ORDER

Pursuant to 28 U.S.C. § 636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 14)

Plaintiff Jacquelyn C.' (“plaintiff”) brings this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) on behalf of her minor child, C.J.N., seeking judicial review of the final

decision of the Commissioner of Social Security “Commissioner” or “defendant”) denying

his application for Supplemental Security Income (“SSI”) under the Social Security Act

(the “Act”). Both parties have moved for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure. For the following reasons, plaintiff's motion

(Dkt. No. 9) is denied and defendant’s motion (Dkt. No. 12) is granted.

 

‘In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name

and last initial.
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 2 of 19

BACKGROUND?

On May 13, 2016, plaintiff applied for SSI on behalf of C.J.N., a child under age
eighteen, alleging disability beginning April 26, 2016, due to heart problems and
pulmonary hypertension. (Tr. 15, 125-30, 142)? Plaintiffs claim was denied at the initial
level, and again after a de novo hearing before an Administrative Law Judge (“ALJ”) on
November 16, 2018. (Tr. 15-29, 55-60, 63-65) The Appeals Council denied further review

of the ALJ’s decision on October 10, 2019. (Tr. 1-6) This action followed. (Dkt. No. 1)

DISCUSSION

I. Scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner’s factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

 

2 The Court presumes the parties’ familiarity with the case.

3 References to “Tr.” are to the administrative record in this case. (Dkt. No. 6)

2
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 3 of 19

read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

II. Standards for Determining “Disability” Under the Act

An individual under the age of eighteen is considered disabled within the meaning
of the Act “if that individual has a medically determinable physical or mental impairment,
which results in marked and severe functional limitations, and which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The Commissioner has set forth
a three-step process to determine whether a child is disabled as defined under the Act.
See 20 C.F.R. § 416.924. At step one, the ALJ determines whether the child is engaged

in substantial gainful work activity. /d. § 416.924(b). If so, the child is not disabled. /d.
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 4 of 19

If not, the ALJ proceeds to step two and determines whether the child has a medically
determinable impairment(s) that is “severe.” Id. § 416.924(c). If the child does not have
a severe impairment(s), he or she is not disabled. /d. If the child does have a severe
impairment(s), the ALJ continues to step three. At step three, the ALJ examines whether
the child’s impairment(s) meets, medically equals, or functionally equals the listed
impairments in Appendix 1 to Subpart P of Part 404 of the Commissioner's regulations
(the “Listings”). /d. § 416.924(d). In determining whether an impairment(s) functionally
equals the Listings, the ALJ must assess the child’s functioning in six domains: (1)
acquiring and using information; (2) attending and completing tasks; (3) interacting and
relating with others; (4) moving about and manipulating objects; (5) caring for yourself;
and (6) health and physical well-being. /d. § 416.926a(b)(1)(i)-(vi). To functionally equal
the Listings, the child’s impairment(s) must result in “marked” limitations in two domains
or an “extreme” limitation in one domain. /d. § 416.926a(a). A child has a “marked”
limitation when his or her impairment(s) “interferes seriously” with his or her ability to
independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2). A child has
an “extreme” limitation when his or her impairment(s) “interferes very seriously” with his
or her ability to independently initiate, sustain, or complete activities. /d. § 416.926a(e)(3).
If the child has an impairment(s) that meets, medically equals, or functionally equals the
Listings, and the impairment(s) meets the Act’s duration requirement, the ALJ will find the

child disabled. Id. § 416.924(d).

III. The ALJ’s Decision
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 5 of 19

The ALJ first found that C.J.N. was a newborn/young infant on the date of the
application and an older infant at the time of the hearing decision. (Tr. 18) The ALJ then
followed the three-step process for evaluating C.J.N.’s SSI claim. At the first step, the
ALJ found that C.J.N. had not engaged in substantial gainful activity since the date of his
SSI application. (Tr. 18) At the second step, the ALJ determined that C.J.N. had the
severe impairments of dysplastic tricuspid valve with regurgitation, patent foramen ovale
(“PFO”), history of supraventricular tachycardia (“SVT”), history of pulmonary
hypertension, tracheomalacia with asthma-like symptoms, and language and motor
delays. (Tr. 18) At the third step, the ALJ found that C.J.N. did not have an impairment
or combination of impairments that meets or medically equals the seventy of one of the
listed impairments. (Tr. 19) The ALJ then proceeded to consider whether C.J.N. had an
impairment or combination of impairments that functionally equals the Listings, but
concluded that he did not have an impairment or combination of impairments that result
in either marked limitations in two domains of functioning or extreme limitation in one
domain of functioning. (Tr. 19-29) As a result, the ALJ found that C.J.N. had not been
disabled within the meaning of the Act. (Tr. 29)

IV. Plaintiff's Challenges

Plaintiff seeks remand of the Commissioner's decision on the following grounds:
(1) the ALJ based his determination of C.J.N. within the six functional domains upon his
own lay interpretation of the medical data and failed to develop a complete record; and
(2) the ALJ improperly evaluated C.J.N.’s functioning within the domains of acquiring and
using information, interacting and relating with others, moving about and manipulating

objects, and health and physical well-being. (Dkt. No. 9-1 at 1, 12-30)
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 6 of 19

A. Evaluation and Development of the Record

Plaintiff first argues that “[t]he ALJ determined that C.J.N. did not functionally equal
the listings under the six functional domains based upon his own lay interpretation of raw
medical data, rather than upon the opinion evidence from a trained medical professional,
as he gave the only opinion of record, a stale opinion that could not constitute substantial
evidence, only some weight, and then he failed to develop the record for additional opinion
evidence... .” (Dkt. No. 9-1 at 12)

In evaluating the overall record in this case, the ALJ considered the State agency
medical consultant’s November 3, 2016, opinion finding that C.J.N. had less than marked
limitation in the domain of health and physical well-being, and no limitation in each of the
other five functional domains. (Tr. 23, 49-53) The ALJ afforded this opinion “some
weight” as it related to C.J.N.’s physical impairments. (/d.) However, the ALJ noted that
since the assessment, C.J.N. started receiving services for motor and language delays,
which, as discussed more fully below, the ALJ found resulted in limitations in other
functional domains. (Tr. 23, 24-29) Additionally, the ALJ explained that since the
consultative opinion was rendered, subsequent evidence demonstrated that C.J.N. had
received significant treatment for pulmonary concerns of wheezing and cough, which the
agency physician was unable to assess. (Tr. 23)

Plaintiff argues that the ALJ erred in assigning any weight to the consultative
opinion because it was stale. (Dkt. No. 9-1 at 12-14) Generally, “an ALJ should not rely
on ‘stale’ opinions — that is, opinions rendered before some significant development in the
claimant's medical history,” Robinson v. Berryhill, 2018 WL 4442267, *4 (W.D.N.Y. 2018),

and “[m]edical source opinions that are stale and based on an incomplete medical record
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 7 of 19

may not be substantial evidence to support an ALJ['s] finding.” Davis v. Berryhill, 2018
WL 1250019, *3 (W.D.N.Y. 2018) (alterations, citations, and quotations omitted).
Nonetheless, a medical opinion is not rendered obsolete merely due to the passage of
time. See Cruz v. Comm’r of Soc. Sec., No. 16-CV-00965, 2018 WL 3628253, *6
(W.D.N.Y. July 31, 2018) (“A consultative examination is not stale simply because time
has passed, in the absence of evidence of a meaningful chan[ge] in the claimant’s
condition.”).

While plaintiff cites to later treatment notes and evidence post-dating the
consultative medical assessment, the ALJ acknowledged that subsequent evidence in
weighing the opinion and, as a result, found greater limitations than the agency
physician’s opinion in the domains of acquiring and using information and interacting and
relating with others. (Tr. 19-29, 49-50) See, e.g., Thompson o/b/o E.1.E.G. v. Berryhill,
No. 17-CV-901, 2019 WL 590680, at *4 (W.D.N.Y. Feb. 12, 2019) (ALJ did not err in
relying on allegedly “stale” State agency medical consultant’s opinion which was rendered
prior to the generation of subsequent medical records). The ALJ appropriately weighed
the consultative opinion in the context of the overall record, and although the ALJ
ultimately concluded that C.J.N. was more limited based on subsequent evidence, the
assessment nevertheless supports the ALJ’s conclusion that the record failed to support
that C.J.N. had at least two marked or one extreme limitation in the functional domains.
See id.

In a related argument, plaintiff contends that the ALJ was obligated to order a

consultative examination or re-contact C.J.N.’s medical sources to obtain a medical
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 8 of 19

opinion upon which to base his functional domain findings because the consultative
opinion was stale. (Dkt. No. 9-1 at 14-15)

The ALJ in this case appropriately evaluated C.J.N.’s functional impairments
based on the record as a whole, including testimony from plaintiff and her husband
regarding C.J.N.’s alleged limitations, C.J.N.’s medical treatment records, and the
consultative opinion. (Tr. 19-29) See 20 C.F.R. §§ 416.924, 416.924a, 416.924b,
416.926a. The ALJ’s duty to further develop the record, which may include ordering a
consultative examination or re-contacting a medical source in some circumstances, is
implicated only where the overall evidence is insufficient for the ALJ to reach a conclusion
as to whether a claimant is “disabled” within the meaning of the Act. See 20 C.F.R. §§
416.919a(b), 416.920b(b); see also, e.g., Janes v. Berryhill, 710 Fed. Appx. 33, 34 (2d
Cir. 2018) (“The ALJ is not required to develop the record any further when the evidence
already presented is ‘adequate for [the ALJ] to make a determination as to disability.””)
(quoting Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996)). Where, as here, “there are no
‘obvious gaps’ in the administrative record, the ALJ ‘is under no obligation to seek
additional information in advance of rejecting a benefits claim.” Laboy o/b/o ASC v. Saul,
No. 18-CV-00825, 2019 WL 6485172, at *2 (W.D.N.Y. Dec. 3, 2019) (quoting Rosa v.
Callahan, 168 F.3d 72, 79 (2d Cir. 1999), in turn quoting Perez, 77 F.3d at 48). The ALJ
did not breach his duty to develop the record by not obtaining another medical opinion
upon which to base his decision. See id. (ALJ appropriately relied on allegedly “stale”
State agency medical opinion and did not fail to develop record nor err by declining to
order consultative examination to assess child’s impairments). As discussed below, the

record contains substantial evidence to support the ALJ’s determination.
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 9 of 19

B. Domain Findings

Plaintiff argues that “[t]he ALJ improperly found that C.J.N. had less than marked
limitations in the domains of acquiring and using information, interacting and relating with
others, and health and physical well-being and no limitations in moving about and
manipulating objects, despite evidence that supported at least marked limitations in these
domains.” (Dkt. No. 9-1 at 15)

The ALJ in this case concluded that C.J.N. had no or less than marked limitation
in those functional domains. (Tr. 19-29)

Acquiring and Using Information

The domain of acquiring and using information relates to how well a child acquires
or learns information, and how well the child uses the information he or she has learned.
See 20 C.F.R. § 416.926a(g). The Commissioner's regulations provide that a
newborn/young infant (i.e., birth until the attainment of age 1) should be able to show
interest in, and explore, his or her environment, such as reaching fora toy. See 20 C.F.R.
§ 416.926a(g)(2)(i). At first, the child’s actions are random, but eventually, the child’s
actions should become deliberate and purposeful, as when the child shakes noisemaking
toys like a bell or a rattle. Jd. The child should begin to recognize, and then anticipate,
routine actions and events, such as grinning with expectation at the sight of a stroller. /d.
In addition, the child should recognize and gradually attach meaning to everyday sounds
(such as when hearing the phone or his or her name), and eventually should recognize

and respond to familiar words, including family names and what favorite toys and activities

are called. /d.
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 10 of 19

To be age-level in the domain of acquiring and using information, older infants and
toddlers (i.e., age 1 to the attainment of age 3) should understand that words represent
things, and that words are simply symbols or names for toys, people, places, and
activities. See 20 C.F.R. § 416.926a(g)(2)(ii). Older infants and toddlers should refer to
themselves and things around them by pointing and eventually by naming, begin to
respond to increasingly complex instructions and questions, and produce an increasing
number of words and grammatically correct simple sentences and questions. /d.

In this domain, the ALJ found that C.J.N. had less than marked limitation. (Tr. 23-
24) In reaching this finding, the ALJ cited evidence showing that C.J.N. had limitations in
receptive and expressive language, which affected his vocabulary as well as his ability to
name or relate things. (Tr. 23; see Tr. 622-25 (1/16/18 Speech/Language Supplemental
Evaluation), Tr. 758-61 (9/18 Early Intervention Program [“EIP”] Quarterly Report), Tr.
762-63 (6/18 EIP Quarterly Report)). The ALJ specifically observed that the January
2018 Speech/Language Supplemental Evaluation report indicated that C.J.N.’s receptive
language skills were below age expectations, and that his expressive lang uage skills were
found to be two standard deviations below the mean, with commensurate pragmatic
language skills. (Tr. 22; see Tr. 622-25) But as the ALJ also observed, the record
indicated that C.J.N.’s vocabulary was increasing, and he was otherwise able to interact
with objects, such as toys or pictures, in a non-verbal fashion. (Tr. 22, 24; see Tr. 758-
61, 762-63) Although Plaintiff disagrees with the ALJ’s evaluation of that evidence
because the cited reports indicated that C.J.N. was making slow progress and required

an increase in the frequency of services, see Dkt. No. 9-1 at 24-25, that does not render

10
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 11 of 19

erroneous the ALJ’s observation that those records showed some improvement in his
ability to acquire and use information. (Tr. 22, 24; see Tr. 622-25, 758-61, 762-63)

The ALJ reasonably found that while the overall record demonstrated that C.J.N.
had less than marked limitations in acquiring and using information, notwithstanding
plaintiff's disagreement with the ALJ’s treatment of the evidence. See, e.g., Bonet ex rel.
T.B. v. Colvin, 523 Fed. Appx. 58, 59 (2d Cir. 2013) (“[W]hether there is. substantial
evidence supporting the [claimant]’s view is not the question here; rather, we must decide
whether substantial evidence supports the ALU’s decision.”) (emphasis original); Torres
O/b/o J.L.M.C. v. Saul, No. 19-CV-0072, 2020 WL 3046084, at *5 (W.D.N.Y. June 8, 2020)
(‘The relevant question is not whether there might be some evidence in the record
supporting Torres’ position, but rather whether substantial evidence supports the ALJ’s
decision.”).

Interacting and Relating with Others

The domain of interacting and relating with others refers to how the child initiates
and sustains emotional connections with others, develops and uses the language of her
community, cooperates with others, complies with rules, responds to criticism, respects
and takes care of the possessions of others. See 20 C.F.R. § 416.926a(i). To be
considered age-level in this domain, a newborn/young infant should begin to form intimate
relationships at birth by gradually responding visually and vocally to his or her caregivers,
and should begin to develop speech by using vowel sounds and later consonants, first
alone, and then in babbling. See 20 C.F.R. § 416.926a(i)(2)(i). Older infants and toddlers
(age 1 to the attainment of age 3) are still dependent upon caregivers, but should begin

to separate from them; they should begin initiating and maintaining interactions with

11
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 12 of 19

adults, but also show interest in and eventually interact with other children their age; and
they should be able to spontaneously communicate their wishes or needs, first by using
gestures, and eventually by speaking words clearly enough that people who know them
can understand what they are saying most of the time. See 20 C.F.R. § 416.926a(i)(2)(ii).

In this domain, the ALJ found that C.J.N. had less than marked limitation. (Tr. 24-
25) The ALJ specifically acknowledged that, due to his delays in receptive and expressive
language, there was evidence that C.J.N. was difficult to understand, and that he used
few words to communicate his wants and needs. (Tr. 26; see Tr. 40, 622-24, 762) The
ALJ also observed that C.J.N. was otherwise happy and cooperative with evaluators, and
was noted to get along well with his parents and siblings. (Tr. 26; see Tr. 39, 591
(behavior described as generally happy and content with occasional temper tantrums),
Tr. 665 (behavior described generally happy and content with normal intermittent crying;
“does play pat-cake, wave bye-bye and play ball with examiner”), Tr. 695, 714 (C.J.N.
“was happy to interact with the evaluators” and “made eye contact, smiled, and vocalized
during the evaluation’), Tr. 731 (“can be shy for a few minutes around unfamiliar adults,
not shy around other children’).

Plaintiff argues that it was improper for the ALJ to “suggest” that C.J.N.’s lack of
behavior impacted his lack of marked limitations in light of his speech limitations. (Dkt.
No. 9-1 at 26) Upon review of the ALJ’s decision, however, the Court finds that the ALJ
considered all of the appropriate regulatory factors, including C.J.N.’s speech and
language abilities. See, e.g., Kittles ex rel. F.L. v. Barnhart, 245 F.Supp.2d at 489

(E.D.N.Y. 2003) (“a child’s problems with speech and language now need to be assessed

12
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 13 of 19

in both the ‘acquiring and using information’ domain as well as the ‘interacting and relating
with others’ domain.”) A review of the record reveals the following:

On January 13, 2017, C.J.N. underwent a Core Developmental Assessment with
a physical therapist and an occupational therapist due to his parents’ concerns regarding
his development. (Tr. 713-20) The assessment revealed that C.J.N. was demonstrating
skills at the following levels: gross motor skills, six months severe delay; fine motor skills,
six to seven months or within low normal limits; adaptive skills, four to six months or
severely delayed; and cognitive, communication, and social emotional skills, eight to nine
months or within age expectancies. (Tr. 719) According to an EIP Individualized Family
Service Plan, C.J.N. would receive in at-home physical therapy and speech/language
services each once a week. (Tr. 731-44)

On May 9, 2017, C.J.N. was seen at Kaleida Health Robert Warner M.D. Center
Ambulatory Care Clinic. (Tr. 664) Developmental assessment findings indicated that
problem solving was normal, language was normal, gross motor was suspect, and fine
motor was normal. (Tr. 664) The diagnostic impression was that C.J.N. had a mild gross
motor delay consistent with a need for physical therapy. (Tr. 664)

On January 16, 2018, C.J.N. underwent an EIP Speech/Language Supplemental
Evaluation due to concerns regarding his communication abilities. (Tr. 622-25) During
the evaluation, C.J.N. needed prompts to continue to attend to adult directed tasks, but
was easily redirected; he was able to use problem solving skills and followed a few simple
directions with prompts; he did not use much spontaneous verbal speech as most verbal
speech was prompted; he was very quiet when he was playing or used babbled speech

or sound effects; and his father reported that he was not consistently using single words

13
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 14 of 19

to make requests or label objects or pictures. (Tr. 622) His receptive language skills fell
more than one-and-a-half standard deviations below the mean; expressive language
skills were more than two standard deviations below the mean; his pragmatic skills were
commensurate with his expressive language skills; speech production/articulation
assessment was not attempted due to his limited use of words; and oral motor
examination was not completed due to his young age and lack of familiarity with the
evaluator. (Tr. 622-24) Additional services were recommended to promote his receptive
language, expressive communication, and speech production skills. (Tr. 624).

In June, 2018, an EIP Quarterly Report indicated that C.J.N. had readily
participated in various play activities (including blocks and sticker activities), was
observed to use gestures and nonspecific vocalizations to indicate wants and needs and
would point toward an item of interest, followed simple directions with encouragement,
and was able to match block shapes to shadow pictures with minimal assistance. (Tr.
762) He had not been observed to point to named pictures in books, attempts to elicit
vowel imitation had not been successful, and his parents reported that he used a few
single word approximations within functional contexts. (Tr. 762) The evaluator noted that
C.J.N. was currently demonstrating skills at a greater than 33 percent delay, that his
parents has not expressed additional concerns since his initial evaluation, and that he
would continue to receive weekly speech therapy. (Tr. 762-63) The September, 2018,
EIP Quarterly Report stated that C.J.N. was still demonstrating skills at a greater than 33
percent delay, and his overall progress appeared slow, so it was recommended that

speech therapy be increased to twice a week to improve communication skills. His

14
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 15 of 19

parents reported that he was using a few single word approximations and rote phrases
within functional contexts, and had begun imitating words and phrases. (Tr. 758-61)

The ALJ summarized these records in evaluating the record evidence, and later
cited to this evidence in analyzing the domains of both “Acquiring and Using Information”
and “Interacting and Relating with Others.” (Tr. 22, 24, 26) Thus, the ALJ did not solely
rely upon C.J.N.’s cooperative and friendly behavior in finding less than marked
limitations, but fully and adequately considered the affect of his speech and language
delays in the domain. Substantial evidence in the record supports his conclusion. C.f,
Royster o/b/o J.R.R. v. Comm’r of Soc. Sec., No. 19-CV-01250, 2020 WL 7640934, at *4
(W.D.N.Y. Dec. 23, 2020) (remanding where ALJ failed to discuss or cite any related to
speech evaluations or language difficulties, instead focusing on social skills in finding less
than marked limitations in this domain). Here, the ALJ reasonably concluded that the
record indicated that C.J.N. had some limitation in interacting and relating with others, but
the evidence failed to establish a marked limitation in this functional domain. (Tr. 25-26)
See generally, Dailey v. Comm’r of Soc. Sec., No. 14-CV-1518, 2016 WL 922261, *6
(N.D.N.Y. Feb. 10, 2018), adopted, 2016 WL 917941 (N.D.N.Y. Mar. 10, 2016) (“[UJnder
the substantial evidence standard of review, it is not enough for Plaintiff to merely
disagree with the ALJ’s weighing of the evidence or to argue that the evidence in the
record could support her position. Plaintiff must show that no reasonable factfinder could
have reached the ALJ’s conclusions based on the evidence in record.”).

Moving About and Manipulating Objects
The domain of moving about and manipulating objects considers how a child

moves his or her body from one place to another, and how he or she moves and

15
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 16 of 19

manipulates things. See 20 C.F.R. § 416.926a(j). Newborns and infants should begin at
birth to explore their world by moving their bodies and using their limbs; learn to hold their
heads up, sit, crawl, and stand, and sometimes hold onto a stable object and stand
actively for brief periods; and begin to practice their developing eye-hand control by
reaching for objects or picking up small objects and dropping them into containers. See
20 C.F.R. § 416.926a(j)(2)(i). Older infants and toddlers should begin to actively explore
a wide area of their physical environment, using their bodies with steadily increasing
control and independence from others; start to walk and run without assistance, and climb
with increasing skill; frequently try to manipulate small objects and use their hands to do
or get something they want or need; and their improved motor skills should enable them
to play with small blocks, scribble with crayons, and feed themselves. See 20 C.F.R. §
416.926a(j)(2)(ii).

In this domain, the ALJ found that C.J.N. had no limitation. (Tr. 27) He considered
plaintiff's testimony that C.J.N. experienced wheezing with activity and was more easily
fatigued than other children, but also observed that C.J.N. had not been assigned
limitations due to those symptoms, which also reportedly improved with medication. (Tr.
Tr. 27, 38-39, 41-43; see Tr. 609-12). C.J.N.’s father testified that C.J.N. had limited
interest in using utensils to feed himself, however the record showed that he was now
able to use spoons or forks and brush his teeth with help. (Tr. 27, 40; see Tr. 591)

The ALJ further recognized that C.J.N. had received physical therapy for below
average lower body and core strength, with improvement; and as the ALJ noted, he also

underwent therapy to improve fine motor skills, and was able to match blocks, reach for

16
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 17 of 19

assistance or to indicate interest in something, use stickers, run, walk upstairs, kick a ball,
and jump. (Tr. 27, see Tr. 591, 692-93, 695, 713-18, 762-63)

Plaintiff is correct that the ALJ did not specifically discuss a letter from physical
therapist Rosemary Wright (date illegible), which requested approval for bilateral
supramalleolar ortheses “to provide support and alignment to his legs and feet so [C.J.N.]
can progress in gross motor skills acquisition for activities such as walking on changing
surfaces, climbing, jumping and age appropriate play.” (Tr. 607-08; see Dkt. No. 9-1 at
27) The ALJ did, however, expressly consider C.J.N.’s parents’ testimony that he used
a foot brace (see Tr. 20) and he was able to run, walk upstairs, kick a ball, and jump. (Tr.
27; see Tr. 591) The ALJ did not err in this regard. See, e.g., Brault v. Soc. Sec. Admin.,
683 F.3d 443, 448 (2d Cir. 2012) (an “ALJ's failure to cite specific evidence does not
indicate that such evidence was not considered.”).

Here, the ALJ reasonably observed that although C.J.N. appeared to have been
below average in his fine and gross motor skills, he had improved, and the record
suggested that he had attained at or near age-appropriate ability in that area. (Tr. 27)
The Court therefore finds that the ALJ did not err in concluding that C.J.N. had less than
marked limitation in the domain of moving about and manipulating objects.

Health and Physical Well-Being

The domain of health and physical well-being refers to the cumulative physical
effects of physical or mental impairments and their associated treatments or therapies on
the child’s functioning that were not considered in the domain of moving about and

manipulating objects. See 20 C.F.R. § 416.926a(I). This domain addresses how

17
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 18 of 19

recurrent illness, the side effects of medication, and the need for ongoing treatment affect
the child’s health and sense of physical well-being. See id.

In this domain, the ALJ found that C.J.N. had less than marked limitation. (Tr. 26-
27) The ALJ discussed that, although as a result of his tricuspid valve abnormality and
PFO, C.J.N. would likely need surgery at some point, he had nevertheless remained
stable during the relevant period, and his condition had progressed to the point that he
could undergo cardiac evaluations only once a year. (Tr. 28-29; see Tr. 42, 224, 227) In
addition, the ALJ noted that C.J.N.’s pulmonary hypertension and his episode of SVT
presented no further concerns, and he had been taken off propranolol. (Tr. 29, see Tr.
224, 227) The ALJ also recognized that C.J.N. reportedly had some fatigue with activity,
but his cardiologists did not limit his activity levels. (Tr. 29, see Tr. 224, 227) Moreover,
the ALJ noted, despite a history of several urgent care, emergency, and pediatrician visits
for upper respiratory symptoms, his providers had not provided any specific limitations,
although they had recommended keeping an eye on him due to some wheezing and
coughing, which was recently assessed as likely caused by tracheomalacia for which he
used asthma-like medications. (Tr. 29, see Tr. 609-12, 626-29) The ALJ also observed
that, at his physical examinations, C.J.N. was noted to have good overall development,
with no limitations in growth despite his impairments, as well as improved eating skills.
(Tr. 29, see Tr. 223, 226, 591-93, 615) In reaching his conclusions as to this domain, the
ALJ again recognized that C.J.N. had motor delays associated with some weakness in
his core and lower extremities, but noted that nothing in the record indicated that they

would be long-term concerns or otherwise affected C.J.N.’s physical well-being. (Tr. 29,

18
Case 1:19-cv-01647-MJR Document 15 Filed 02/11/21 Page 19 of 19

see Tr. 715-16) The Court finds that substantial evidence supports the ALJ’s finding that
C.J.N. had a less than marked limitation in the domain of health and physical well-being.

Because the ALJ properly found that C.J.N. did not have marked limitations in two
functional domains or an extreme limitation in one functional domain, C.J.N. did not have
an impairment or combination of impairments that functionally equaled a listed
impairment. See 20 C.F.R. § 416.926a(a). Accordingly, the ALJ reasonably concluded

that C.J.N. was not disabled within the meaning of the Social Security Act.

CONCLUSION
For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.

No. 9) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.

12) is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: February! ° 2021
Buffalo, New York

WM wehot, hu

MICHAEL J. ROEK
United States Mediate Judge

19
